{¶ 15} I concur in the disposition of this case by Judge Hoffman, but differ in my analysis.
 {¶ 16} I find that the appellant lost his ability to challenge the sufficiency of the notice to vacate under R.C.1923.04. The Magistrate, in his August 29, 2003, proposed decision, found that the "Defendant has been duly served with the required notice to leave pursuant to O.R.C. 1923.04." The trial court, in its March 9, 2004, Judgment Entry, stated: "The Court notes that the Objections filed by the parties were not filed with a supporting transcript of specific evidence submitted to the Magistrate relevant to the Objection. Therefore, the Court adopts the findings by the Magistrate as the complete finding of fact in this matter."
 {¶ 17} Civil Rule 53(E)(3)(c) sets forth that "[a]ny objection to a finding of fact shall be supported by a transcript of all the evidence submitted to the magistrate relevant to that fact or an affidavit of that evidence if a transcript is unavailable." The appellant, who fails to provide a transcript of the original hearing before the magistrate for the trial court's review, cannot attack on appeal findings made by the magistrate and adopted by the trial court. See Channell v. Matyaszek (June 16, 2003) Stark App. No. 2002CA00440, 2003 WL 21398875 (Ohio App. 5 Dist.).
For the reason stated in our accompanying Memorandum-Opinion, the March 9, 2004 Judgment Entry of the Mansfield Municipal Court is affirmed. Costs assessed to appellant.